Case 1:20-cv-11382-DJC Document1-5 Filed 07/23/20 Page 1 of 2

 

 

EXHIBIT 5

 

 
Case 1:20-q@eRb3BO-K MM 1 Bhent BEcuEMeatcht On FISD DeXKeOoHageeaw 2Page 1 of 1

DESIGNATION OF UNITED STATES JUDGE
FOR SERVICE WITHIN THE CIRCUIT

Chief Judge K. Michael Moore of the United States District Court for the
Southern District of Florida has informed me that he and all of his fellow district
Judges in that district have recused themselves from the case Jonathan Mullane v.
Federico A. Moreno, et al., No. 20CV21339. Upon my request, the Honorable
Abdul K. Kallon, Northern District of Alabama, has agreed to perform the duties
of district judge in the United States District Court for the Southern District of
Florida in the case Jonathan Mullane v. Federico A. Moreno, et al., No.
20CV21339, and I have determined that it is in the public interest for him to do so.

Using my authority under 28 U.S.C. § 292 (b), I designate and assign the
Honorable Abdul K. Kallon to perform all of the duties of district judge in the
United States District Court for the Southern District of Florida in the case
Jonathan Mullane v. Federico A. Moreno, et al., No. 20CV21339, including any
matters on remand if there should be an appeal and remand.

William H. Pryordr. |
Chief Judge
Eleventh Circuit Court of Appeals

 

Dated: July 13, 2020
